Citation Nr: 1602110	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  97-34 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable disability rating for neurologic deficits involving the right buttock and thigh associated with residual scars, right and left buttock.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran had active service from January 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Board remanded the claim in June 2007 for further development.  

In October 2012, the Board denied a rating in excess of 10 percent for buttock scars prior to April 24, 2009, but awarded a rating of 20 percent for buttock scars thereafter.  The Board also remanded for further development the issue of entitlement to a compensable rating for neurologic deficits involving the right buttock and thigh associated with residual scars, right and left buttock.  This remanded issue has since returned to the Board.

FINDING OF FACT

Resolving all doubt in the Veteran's favor, his neurologic symptoms involving the right buttock, thigh, and scrotum approximate severe incomplete paralysis of the external cutaneous nerve of the right leg. 


CONCLUSION OF LAW

The criteria for a 10 percent rating, but not higher, for neurologic symptoms involving the right buttock and thigh associated with residual scars, right and left buttock, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8529 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran's claim arises from an appeal of the initial rating following compensation according to a claim for section 1151 benefits, which the Board finds VCAA analysis to be similar to a claim for service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA and private treatment records have been obtained.  The Veteran's statements and a picture in support of the claim are also of record.  Although his service treatment records are not associated with the claims folder; there is no prejudice to him in proceeding with the claim where the question before the Board is one of the proper evaluation of disability stemming from entitlement under 38 U.S.C.A. § 1151 for additional disability caused subsequent to service.  The Veteran was afforded the opportunity to testify before the Board, although he declined to do so in November 2003.  He most recently underwent a relevant examination in January 2013.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Claim for a Higher Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

 The Veteran's entire history is reviewed when making disability evaluations. See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Factual Background and Analysis

The Veteran's medical history is positive for ulcerative colitis, and as a result, he also has a history of perirectal and presacral abscesses.  In August and September 1995, he underwent multiple surgeries (incision and drainage) at both a VA Medical Center and Fort Meade to repair his abscesses.  These surgeries were then followed by a total proctocolectomy and ileostomy due to the continued presence of infection in the affected areas and inadequate draining.  He has experienced extensive scarring as a result of the surgeries.  

The Veteran is currently in receipt of VA compensation under 38 U.S.C.A. § 1151 for the residual scar of the right buttock and a separate rating for neurological deficits in the right buttock and thigh.  In addition, the RO has granted service connection for associated impairment of sphincter control.  

At issue here is the noncompensable rating assigned for the neurologic deficits of the right thigh and buttock, which are rated under DC 8529.  38 C.F.R. § 4.124a.  Under such code, a noncompensable (0) percent rating is warranted for mild to moderate incomplete paralysis of the external cutaneous nerve of the thigh.  A 10 percent rating is warranted for severe to complete paralysis of the external cutaneous nerve of the thigh.  A 10 percent rating is the maximum schedular rating available under DC 8529.  38 C.F.R. § 4.124a, DC 8529.

The Veteran asserts that his neurologic deficits warrant a compensable rating.  The record shows that he has consistently reported neurologic deficits in his right buttock area over the scars, radiating down the posterior thigh and into his scrotum.  See August 1996 VA examination report; March 2001 correspondence from Dr. S.M.C.; April 2003 VA examination report; January 2013 VA examination report.  

In response to the Board's October 2012 remand request, the Veteran was afforded an examination in January 2013 to determine the current nature and severity of his neurological deficits.  After examining the Veteran, the examiner stated that the Veteran's decreased sensation over the right buttock scars does not represent a neurological deficit or a neuropathy of a major named nerve.  The examiner noted further that decreased sensation over a scar is a normal physical examination finding.  The examiner concluded that the Veteran's complaints of numbness and paresthesias over the right buttock radiating down the thigh and into the scrotum are not attributed to his scar, explaining that there is no physical mechanism for the buttock scars to cause that distribution of symptoms. 

The Veteran's representative, in November 2015 written argument, challenged the adequacy of the opinion, noting that the examiner failed to explain the origin of the Veteran's neurologic symptoms, if not associated with the scars.  

However, on review of all evidence, both lay and medical, the Board finds that a higher rating of 10 percent is warranted.  First, the Veteran is competent to report his observable symptoms of numbness and paraesthesia and the Board does not doubt the credibility of his statements.  Second, while the Board recognizes the 2013 examiner's opinion that the Veteran's symptoms do not represent a neurologic deficit or a neuropathy, per se, the Board finds that the Veteran's disability picture is analogous to, rather than an exact fit with, the rating criteria under DC 8529, given his particular set of symptoms.  Although no medical provider has provided an opinion as to the specific extent of the Veteran's neurologic symptoms, given the extensive medical treatment he underwent to correct his abscesses and the severity of the wounds and resultant scars, the Board finds that his symptoms most appropriately approximate severe incomplete paralysis of the external cutaneous nerve.  38 C.F.R. § 4.124a, DC 8529.  As a 10 percent rating is the maximum schedular disability rating available under DC 8529, a higher rating under such code is not in order.     

The Board considered the application of any other potentially remaining diagnostic codes in an effort to determine whether a higher rating may be warranted for the Veteran's disability, but finds none are raised by the medical evidence.  Moreover, the Veteran's symptoms do not appear to have changed significantly during the appeal period so as to warrant a staged rating.  

In summary, the Board finds that the schedular criteria for a disability rating of 10 percent, but no higher, for the Veteran's service-connected neurologic deficits involving the right buttock and thigh have been met. The preponderance of the evidence is against the assignment of a rating in excess of 10 percent at any time during the appeal period.  

The Board notes further that, in this case, there has been no showing that the Veteran's disability picture of his nerve impairment could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria do not provide for a higher rating under DC 8529, and no other diagnostic code is potentially applicable here.  The currently assigned rating adequately describes the severity of the Veteran's symptoms of numbness and paresthesias over the scar on right buttock which radiates into the posterior thigh and scrotal area.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is thus neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2011).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is potentially part of the claim for an increased rating.  However, neither the Veteran expressly, nor the evidence of record reasonably, raise this issue as part of entitlement to a compensable disability rating for neurologic deficits involving the right buttock and thigh associated with residual scars, right and left buttock.  

ORDER

A 10 percent rating, but no higher, for neurologic symptoms involving the right buttock, posterior thigh and scrotum, associated with residual scars, right and left buttock , is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


